371 U.S. 184 (1962)
PENSICK & GORDON, INC.,
v.
CALIFORNIA MOTOR EXPRESS ET AL.
No. 222.
Supreme Court of United States.
Decided December 3, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Carl M. Gould for petitioner.
Theodore W. Russell, George L. Catlin and Joseph P. Loeb for respondents.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the Court of Appeals for further consideration in light of Hewitt-Robins Inc. v. Eastern Freight-Ways, Inc., ante, p. 84.
MR. JUSTICE HARLAN, MR. JUSTICE STEWART, and MR. JUSTICE WHITE would affirm the judgment below for the reasons given in the dissenting opinion in Hewitt-Robins.